Exhibit 10.1

 

  LOGO [g670388g91z25.jpg]   

14701 Hertz Quail Springs Parkway

Oklahoma City, OK 73134

 

(405) 241-2271

 

info@roanresources.com

 

ROANRESOURCES.COM

April 13, 2019

Joseph A. Mills

By E-mail

Dear Joe:

On behalf of Roan Resources, Inc. (the “Company”), I am pleased to provide you
with this letter memorializing the terms of your employment as Executive
Chairman of the Board of Directors of the Company (the “Board”), effective as of
April 15, 2019.

During the period in which you serve as the Executive Chairman (the “Term”), as
compensation for services provided by you, you will receive an annualized base
salary of $400,000, less applicable taxes and other withholdings, payable in
accordance with the Company’s payroll practices in effect from time to time.

Your duties and responsibilities as Executive Chairman will be determined from
time to time by the Board. During the Term, you will also be designated as the
Company’s principal executive officer, and in such capacity, you will be
responsible for providing certifications containing representations regarding
the Company’s periodic reports filed with the Securities and Exchange Commission
in accordance with applicable securities laws.

During the Term, you will not be eligible to receive any additional cash
compensation for your service as a member of the Board. The outstanding
restricted stock units granted to you on November 7, 2018 shall remain
outstanding and eligible to vest pursuant to the terms and conditions set forth
in the Restricted Stock Unit Grant Notice and Restricted Stock Unit Award
Agreement evidencing such award and the Roan Resources, Inc. Amended and
Restated Management Incentive Plan. During the Term, the Company will pay, or
reimburse you for, all reasonable expenses to cover housing and travel while you
exercise your duties as Executive Chairman of the Company, which payment or
reimbursement will be subject to the Company’s expense policies as in effect
from time to time. For the avoidance of doubt, the expenses subject to the
previous sentence will include reimbursement for reasonable travel expenses to
and from your home in Houston, Texas and Tulsa, Oklahoma and hotel or apartment
expenses incurred by you while staying in Oklahoma City, Oklahoma while
performing your duties for the Company.

Your employment is not for a specific term and is terminable at-will. This means
that you are not entitled to remain an employee or officer of the Company or any
of its subsidiaries for any particular period of time, and either you or the
Board may terminate the employment relationship at any time, with or without
notice, and for any reason not prohibited by applicable law. Upon a termination
of your employment, you will not be eligible for any severance pay or



--------------------------------------------------------------------------------

LOGO [g670388g91z25.jpg]   

14701 Hertz Quail Springs Parkway

Oklahoma City, OK 73134

 

(405) 241-2271

 

info@roanresources.com

 

ROANRESOURCES.COM

 

other severance benefits, regardless of the reason for such termination of your
employment. During the Term, you will be expected to comply with all of the
Company’s policies and procedures in effect from time to time.

You expressly promise to abide by all obligations to all other current or former
employers and other third parties in the course of performing your services for
the Company. In addition, you promise that you will not provide the Company with
any confidential, proprietary or legally protected information belonging to any
current or former employer or other third party and in no circumstances will you
use or disclose such information in the course of your employment with the
Company. If you have any questions about the ownership of particular documents
or other information, you should discuss such questions with your current or
former employer(s) before removing or copying the documents or information.

Your employment is subject to your entry into, and agreement to abide by the
terms of, the enclosed Confidentiality, Intellectual Property and Arbitration
Agreement.

We look forward to your contributions to the Company as Executive Chairman and
appreciate your willingness to assume this role. To acknowledge the terms of
your employment memorialized in this letter, please sign below.

 

Sincerely, ROAN RESOURCES, INC. By:  

        /s/ David C. Treadwell

  David C. Treadwell   Vice President, General Counsel and   Corporate Secretary

 

ACKNOWLEDGED AND AGREED:

/s/ Joseph A. Mills

Joseph A. Mills Date: 04/13/2019